DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “at least one external condition comprises one or more of future path characteristics for the vehicle” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
The claim(s) has/have been interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 10, 13-16, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUBOTA et al., US 6351698, herein further known as Kubota.
Regarding claim 1, 9, and 17, Kubota discloses a computer-implemented method, computer program product and system for vehicle operation, the method comprising: determining, by a processor and a computer readable storage medium storing comprising executable instructions that, when executed by the processor, (column 6, lines 9-55, processing unit 1, AND column 7, lines 50-55, Memory drive unit 23 drives a memory medium storing the computer program that is required to perform the operations of navigation processing unit 10 and agent processing unit 11, see also at least FIG. 1) , that at least one condition is met related to a vehicle, the at least one condition comprising at least one external condition, the at least one external condition comprising anticipated or present traffic (column 4, lines 57-63, when a probability of a traffic jam on the drive route is inferred by sensor detection, the agent says "Are you in a traffic jam?". An input device receives the drivers response or answer to the agent's question, by which the system finally determines if the initially inferred vehicle condition is confirmed or denied, AND column 5, lines 30-45, conditions outside of the vehicle typically include distances to preceding and following vehicles, crowded road, a traffic jam,  elimination of a traffic jam); in response to the at least one external condition being met, generating, by the processor, a natural language output comprising a query of whether a downshift of a transmission of the vehicle is desired for the anticipated or present traffic; determining, by the processor, that an affirmative response is received to the query of whether the downshift of the transmission of the vehicle is desired; and causing the downshift of the transmission to be operatively performed by the vehicle in response to the affirmative response to the query for the anticipated or present traffic (column 2, lines 50-55, output means that outputs a question for confirmation of the inference by the sensor means; input means that inputs a user’s answer to the output question; and an automatic transmission control means that outputs a shift-down command to the automatic transmission (i.e. causing the downshift of the transmission) when it is confirmed by the users answer (i.e. affirmative response to the query), see also at least FIG. 9 and FIG. 10.  
Regarding claims 2, 10, and 18, Kubota discloses all of the limitations of claim 1, 9, and 17 above.
Kubota further discloses a computer-implemented method, computer program product and system wherein: the at least one external condition comprises one or more of future path characteristics for the vehicle, the future path characteristics comprising anticipated or present road slope, anticipated or present road material and driving surface, anticipated or present road slipperiness; and causing the downshift of the transmission to be operatively performed by the vehicle in response to the affirmative response to the query comprises controlling the transmission to shift from one gear to another gear . (column 3, lines 1-10, automatic transmission control system comprising sensor means mounted on a vehicle to infer that a vehicle is now running on a slippery road (i.e. anticipated or present road slipperiness); output means that outputs a question for confirmation of the inference by the sensor means; input means that inputs a user’s answer to the output question; and an automatic transmission control means that outputs a shift-down command to an automatic transmission when it is confirmed by the users answer that the vehicle is actually running on a slippery road, AND column 18, lines 5-15, an answer is inputted by the user through microphone 26 or input device 22 (Yes at S54), it determines if the users answer is affirmative or negative at S56. If the answer includes "Yes" or other affirmative word (Yes at S56), agent processing unit 11 makes a final decision that the vehicle is running downhill (i.e. anticipated or present road slope), and makes an automatic transmission down-shift control operation (i.e. shift from one gear to another gear). More specifically, it sends a down-shift control signal to an A/T ECU (automatic transmission control unit, not shown) automatically executes down-shift from the current shift position (i.e. current gear) at S58, which will increase engine brake power for safe driving downhill (wherein it is well known in the art that downshifting one gear to another is equivalent to engine braking), see also at least FIG. 10)
Regarding claims 4, 6, 12, 13, 14, and 20 Kubota discloses all elements of claims 1, 9, and 17 above. 
wherein: the query is audible and comprises text or symbols and comprises whether the downshift of the transmission is desired because of the at least one external condition (column 10, lines 38-47, question data 296 involves a collection of words which may be selected by agent processing unit 11 and synthesized by synthesizer 141 to be outputted through speaker 25 as a question of the agent to the user, when unit 11 infers a specific drive condition based on detection by sensor 21, 40 AND column 8, lines 52-55, display 27 also presents the agent with its activity and appearance controlled by agent processing unit 11, AND column 6, lines 1-20, the same agent may communicate differently with the driver in a different situation. For example, even with the same vehicle conditions, the agent's activity would vary depending on the result of past record study. If the agent is a caricature of a human body, the agent could output a misjudgment or stupid inquiry, which may be corrected by the drivers response, Agent processing unit 11 determines the activity of the agent, a particular figure appearing on a display 27 (i.e. text or symbols) within a vehicle, in accordance with the current status of the vehicle, see also at least FIG. 1 and FIG. 8); and the transmission is coupled to an engine, the transmission being functional in the vehicle in response to the affirmative response to the query (column 5, lines 14-15, conditions inside of the vehicle include current condition of devices and instruments equipped in or on the vehicle such as engine, automatic transmission).
Regarding claim 5 Kubota discloses all elements of claim 1 above. 
Kubota further discloses a method, computer program product and system wherein the at least one external condition comprises an anticipated intersection (column 5, lines 30-45, conditions outside of the vehicle typically include exit from or entry to an expressway, (wherein the intersection is a junction or an area of the roadway where two or more roads cross or meet.  An intersection can be four-way (or crossroads), three way (T-junction or Y-junction)).
Regarding claims 7 and 15, Kubota discloses all elements of claims 1 and 9 above.
Kubota further discloses a method, computer program product and system comprising receiving the affirmative response from an occupant of the vehicle via a user interface prior to causing the downshift of the transmission of the vehicle (column 17, lines 40-55, Agent processing unit 11 awaits an answer by the user in response to the agent's question at S44. When some answer is inputted by the user through microphone 26 or input device 22 (Yes at S44), it determines if the users answer is affirmative or negative at S46. If the answer includes "Yes" or other affirmative word (Yes at S46), agent processing unit 11 makes a final decision that the vehicle is running uphill, and makes an automatic transmission down-shift control operation. More specifically, it sends a down-shift control signal to the automatic transmission control unit which automatically executes a down-shift from the current shift position at S48, which will assist smooth driving uphill, see also at least FIG. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 3, 8, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of LIEBINGER et al., US20180238701, herein further known as Liebinger.
Regarding claim 3, 11, and 19, Kubota discloses all elements of claims 1, 9, and 18 above. 
However, Kubota does not explicitly disclose a method, computer program product and system wherein the at least one condition is related to one or more of a history of accidents, and a history of slipping. 
Liebinger teaches a method, computer program product and system wherein the at least one condition is related to one or more of a history of accidents, and a history of slipping (paragraph 41, driving pattern categories for each route segment can be determined based, at least in part, on historical data indicating accidents on the route segment)
Therefore, from the teaching of Liebinger it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kubota to include conditions related to a history of accidents in order for the navigation system which receives GPS coordinates for a particular automobile and road database to determine directions a driver should navigate from a current location to arrive at a desired destination.
Regarding claim 8 and 16, Kubota discloses all elements of claims 1 and 9 above.
However, Kubota does not explicitly disclose a method, computer program product and system wherein: the vehicle comprises an autonomous vehicle; and the query occurs while the autonomous vehicle is driving an occupant and the occupant is not participating in the driving.
Liebinger teaches a method, computer program product and system wherein: the vehicle comprises an autonomous vehicle; and the query occurs while the autonomous vehicle is driving an occupant and the occupant is not participating in the driving (paragraph 2, directions may be presented to the user, for example via a dedicated navigation unit, a smart phone or a tablet computer, to guide the user to the desired destination. In some cases, the directions may be provided to an autonomous vehicle, and the autonomous vehicle can follow the directions  to arrive at a desired destination (i.e. autonomous vehicle is driving an occupant and the occupant is not participating in the driving)).
Therefore, from the teaching of Liebinger it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kubota to include autonomous vehicle is driving an occupant and the occupant is not participating in the driving to determine directions a vehicle should navigate from a current location to arrive at a desired destination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669